Name: Commission Implementing Regulation (EU) No 1212/2014 of 11 November 2014 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  health;  tariff policy
 Date Published: nan

 14.11.2014 EN Official Journal of the European Union L 329/3 COMMISSION IMPLEMENTING REGULATION (EU) No 1212/2014 of 11 November 2014 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 2014. For the Commission, On behalf of the President, Heinz ZOUREK Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A solid, cylindrical, threaded product made of extra hard, colour finished titanium alloy, of a length of approximately 12 mm. The product has a shank with a constant outer diameter of 3 mm and a head. The shank is wholly threaded with an asymmetrical thread. The head is threaded (allowing it to lock into a compression plate in fixation systems) with a recessed socket drive. The product corresponds to the ISO/TC 150 standards for implant screws and is presented for use in the field of trauma surgery for setting fractures. It is to be installed in the body using specific tools. At importation, it is presented in a sterilised packing. The product is marked with a number and therefore traceable throughout production and distribution. (1) See image. 8108 90 90 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, note 2(a) to Section XV, note 3 to Section XV, note 1(f) to Chapter 90 and by the wording of CN codes 8108, 8108 90 and 8108 90 90. Due to its objective characteristics, the product entirely corresponds to a screw of base metal, even though it is intended for use in trauma surgery. Regardless of their actual use, screws of base metal are, in accordance with note 2(a) to Section XV, parts of general use. Classification under heading 9021 as splints and other fracture appliances is therefore excluded by virtue of note 1(f) to Chapter 90. The product is therefore to be classified under CN code 8108 90 90 as other articles of titanium. (1) The image is purely for information.